Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 1 of 11

ECEIVED

! si rity
UNITED STATES DISTRICT COURT HAN 14
CLERK, U.S. DISTRICT COURT

for the "_ \WEST. DIST. OF PENNSYLVANIA
District of

   

Pro Se I (Rev. 12/16} Complaint for a Civil Case

Division

Case No. BLG-CV- OF

(to be filled in by the Clerk's Office)

 

 

  

x a
a 1. ia ‘s, a
Janes A, Oye S
Plaintiff(s}

(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Jury Trial: (check one) | | Yes [No

   

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. Ifthe
nantes of ail the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

1 The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name dames A. Guwevs
Street Address [Sy Beor he tC Hiuc ow ae
City and County john stew, Canbrra
State and Zip Code Pa (S50
Telephone Number (- Wa) 2OG- (e697
Gs

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of &
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 2 of 11

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

Name Heide Overs

Job or Title (if known) iTe cache

Street Address 409% Fed Aveme
City and County Proctor , SH Ze vis
State and Zip Code i, we eserte Sve ls
Telephone Number }

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

Name MA 2 fy py)

Job or Title (if known) County A ae Reg

Street Address fax f kKror tA CHL, fire 7 lugt 73 3G}
City and County Mes wa 4, Se “puis

State and Zip Code thea Lar wecats , Soo

Telephone Number

 

E-mail Address (ifsnown)

 

Defendant No. 3

 

 

 

 

 

Name Cue Pence
Job or Title (Gf known) Athkornzy
é
Street Address ted U.S, Sawer — iso biect Spectre ¥
City and County Duwth, Shlowis
State and Zip Code Mas SS; Ged
Telephone Number

 

E-mail Address fifknown)

 

Defendant No. 4

Name Zu He cae AS. Co-~ —<f

Job or Title (if known) Ses A wchss Sychel .
Street Address

City and County i
State and Zip Code By ws 2383 ake “Ce rss
e 7 Se

Telephone Number

  

 

 

E-mail Address (if known)

 

Page 2 of 5
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 3 of 11

Pro Se | (Rev. 12/16) Complaint for a Civil Case
I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
pArederal question L | Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

ezeure Gor Bas alge ety ext —
raska Re qgoiutied —

Ber) we AS oy f
apie te Sea. Chit ide es, an A ro h aug, chlo

B. If the Basis for Jurisdiction Is Diversity of Citizenship Sa S Rae} & a: iL ic. cot

1, The Plaintiff{s) Aodke pee { Ss tote ‘ Sg

a If the plaintiff is an individual
The plaintiff, (name) Na pte S Cad beds” , is a citizen of the
State of (name) Pes aL byw nd oe
FY

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) :

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) Were CG tue Gerd SS , isa citizen of
the State of fame) = tin Ke Ge A . Oris a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 4 of 11

Pro Se | (Rev. 12/16} Complaint for a Civil Case

Til.

 

b. If the defendant is a corporation
The defendant, (name) , 18 incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ’

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

ZH has dowe fre psy chalogical 2 ares
gad he § perc urerbect fe fron doing jelss

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See Bric? Attached “trey Saprd ae Court
\ See Aiaeerenrt C,

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

“~ Hw BS Kiag wth
t) Lt Oey Oo Sak hv chi \edee er
cy) See, Cont e pe req vast

Page 4 of 5
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 5 of 11

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. J understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

aazer
mF

Date ofsigning: 7) jt fs 3

oti te

  
  

 

 

fe
o

 

 

ge gee
Signature of Plaintiff ] shbaee iste fer
ok

Printed Name of Plaintiff 4

vo

 

For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page § of 5
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 6 of 11
Type b— Raterentegns )
fi pe ew de ate

\ Hes fe, A Onsen s
—___tso.. Bed Avenue

 

Proctor, ad SSS, co

 

__ AN Manta feubse? = Carrnd | Agtd weace. wf
| Loo fice A Syee Mave. fy Je Cufe tind om

 

 

   

ht
fi ‘ i -_

 

 

13) Cree Reve ee,
Joma i3S. Baw
io Lues-fe Supe rior str Gent
Drercesdteby Bs AS S Seo ad

 

 

 

AA Sep crema Coed
| Se Oe i. » AS A : eens |

Fie

 

acta

 

 
  

 

35 Qev De. | | wae 5

 

 

S+, Pave Aang SSISS

 

 

 

— 2) Susaa Gish wh
ao 498 “Prt tdeer bs Borneo ERI
a4 i vo. Sep CE bog EF am a thuag

 

 

 

Duewth Mwy BS GoD

 

 

7 __£) tece fy ig cee

| alawe rp Frade

 

| tere WS Beaute Fr _
{2G hoe. a<f _ Sapam: 6 Gre roe ol,
Pn ha fj Gas. fey SS

 

 

 

 

 

 
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 7 of 11

ALPAsA Heal fo OO

Cossmcas wr - SuPmnane Cea f—

 

| The Cam case Soe sty a? Ale

 

a ee

Suprems Court  @ rx AtrsrnsecSs ete d,d nat a llaay _

 

 

—__|*y cas. a _fuA-o wee cl & hee i a

joss f Las M6 Fen = A .5) cre} Ly
PAU AL. fru 3 Ways 6 re Spar 7
| Tey fold ce thet the | ,  ¢a we

{ _l4o* 6 an tiag Fin O a é& pe ‘

 

 

 

 

 

 

 

 

 

 

 

 

 

fet days. ‘ jibe: bees & rey

< “ope € fer € Coa

— _ Then SL J 4 ek, “oats if fom _AWee. £ by

Sweeks betore stucl evs

 

 

 

 

 

eS

 

&

Fad Be
Rag Tee

 

te Me. dal GaUe  s4e, Tis Sey

oe

|v ves ya ga cv, ety
ok Tey doa td Jost -t he 33

 

 

 

Hot CGSB. AR CAASE phe y eld ©.
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 8 of 11
oo

ce,

— |e vas one. devi fate.

 

_ Zo hawe, oot fasten prootva, of

 

fase by C78 ved Cre, the = £4 Sb &. BS 614 to

 

| tat AGL A,

 

 

Zz bya. et Ug wut Aer
ae ser ug awl hf <

 

 

hp kOutid Erg fe or Pech, Zo da. fas /

 

AAS a “4 C28 48 FS has pad PP 6 Fae

 

POD, KE Cr Cou ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 9 of 11

1V) RELIEF . :

As the Petitioner in this case | am asking the District court to provide relief in the following manner

1) Allow the children to see their father. The Petitioner has not and is not doing anything wrong.
He loves his children as any other competent Father. | love and am kind to my children. lam
working on not being disabled. Just because a person is disabled does not mean that individual
cannot be a competent father.

2) Grant me relief in terms of restitution towards returning the approximate $400,000, the
Petitioner has had to pay out even as | am and was disabled. How can | be a successful parent if
| cannot live?

3) lam asking the District Court to get those individuals who committed perjury in the courts,
made false allegations and manipulated the truth to pay restitution towards all my suffering
which | have encountered with this disability. (See Brief). | cannot express to you the amount of
agony | have suffered because of this disability. | have nightmares daily and am living in absolute
pain. ,

4) My children have been and being used as bargaining chips and | am requesting the Federal court
to step in and to reinforce this activity as illegal.

5) | should know who | am speaking to on Facebook and | should know when the person is
responding to me in Facebook that individual is actually the person doing the speaking.

6) 1am asking the federal Court for the state of Minnesota to pay restitution for not allowing me as
a person who js disabled certain basic rights so they can have an opportunity to have a court
case. | was told by the Supreme Court of Minnesota that ! needed to remove a few words to
have my brief under the 2000 word limit. Their documents do not meet the standards for
someone who is disabled to even bring a case to court no along meet the 2000 word limit.

The state held onto that document for over 2 and half weeks and then sent it to me over
Veterans Day and | was given me two days to respond so that it became impossible to return it
in 30 days. (See copy of their declaration). The state of Minnesota did not want the case to be
brought to court, because they know | am right and they have been violating my rights under
the American Disability Act and OSHA right to be disabled and my Rights as a Father.

The state knew | had a strong case and they did not want that case to be heard in court. They
sent me my case document back to me over the Veteran day holiday and stated that | needed to
remove a few words so that | can make it below the 2000 word limit. They gave me two days to
respond. | responded 1 day late and | was told that they did not have any control over the mail
system, even though they held it for over two and half weeks.

7) Hanft Fride uses their influence in the courts to manipulate the outcome of decisions in the
court systems. The courts make their own rules to appease Hanft Fride and do not follow state
statutes as well as federal OSHA and disability regulations. Hanft Fride should stay out of Child
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 10 of 11

support court quarters and Judge’s quarters and behind the doors of judicial courts in general.
Decisions should be based on their own merit not because it makes a large attorney firm happy.

8) Susan Ginsburg and Cheryl Prince should not act as their own judges in the case. They should be
transparent with their clients and not follow their own personal agenda. They should follow the
rules of the state. | am asking for restitution for their behavior and they should fallow the same
confidentiality which is customary with any attorney client relationship. | was told that if |
wanted to see my children that | needed to have Heidi gain access to my bank account.

9) Jocelyn Bremer also presented herself off as a judge to get me to reveal my assets. This is illegal
and was caused me high stress. | feel that | should be reimbursed for that action.

10) 1 maintain that just because an individual has not been ruled disabled does not mean he js not
disabled. As the federal courts and other courts are aware. It can take 3 to 5 years to be
processed to be found disabled. ] had medical testimonies and blended case manager testify
that | was disabled yet the District Court increased my child support payment and my eldest
child is not yet emancipated who will be 21. | have an agreement in place which states that my
child is emancipated. They sent me my case document back to me over the Veteran day holiday
to remove a few words so that | can make it below the 2000 word limit. | responded within a 2
days of that request and was denied | love grace my eldest daughter but | want to give it to her
on her own situation.

11) | have not seen my children significantly for nearly seven years. | have tried everything to
contact my children but their Mother denies me that opportunity. | have fought by litigation to
see my children. 1] have been through the District Courts Decisions, the appellant court decisions
and the Supreme Court canceling the case all together. They have worked to appease Hanft
fried regardless if the decision is illogical. Hanft Fried is extorting me. They are working towards
getting every amount of money | have accumulated and | suspect they are getting a commission.
| have paid out $400,000 in 5 years and being ordered to pay $2075.00/month for two children.
That monthly payment represents an entire salary for a Jot families. | can’t live, | can’t eat and |
am not seeing my children for no stated reason. None yet has provided me a reason. This is
criminal fraud.

12) The District attorney Mark Rubin knows | am a good Father to my children despite my disability.
| have lived up to my financial obligations but | am going bankrupt. | disclosed to him and the
local sheriff why Heidi and her friends are committing perjury and our breaking the law. They
told me that they do not have any resources. They are discriminating against me as an individual
who is disabled. They refuse to bring the case to court because they do not want to incriminate
the people involved in the case at the District level.

In my 30 plus years working as a profession engineer, | have never witnessed contracts which have been
so routinely violated, Civil and criminal laws have been broken and [ have witnessed how an attorney
firm can influence the decisions of the judicial process for monetary gain. They routinely discriminate
against an individual when he is disabled and refuse to allow a competent parent the right to see his
children even when that person is an outstanding citizen of the United States. | may not be perfect but |
work hard each Day to uphold the constitution and Ten commandments. j take note of the fact that
founded constitution that it is in GOD WE TRUST.
Case 3:19-cv-00009-KRG-KAP Document 3 Filed 01/18/19 Page 11 of 11

In Summary, | am asking for a monetary award for the disability they have created towards me. Hanft
Fride went over the top in getting Heidi Sole custody of the children and financial security. In that
process you can assume they are receiving a financial commission
